Exhibit 10.28

ANNEX I

AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

                Amendment No. 1 to the Fourth Amended and Restated Credit
Agreement, dated as of April 9, 2002 (this “Amendment”), among DUANE READE, a
New York general partnership (the “Borrower”), DUANE READE INC., a Delaware
corporation (“Holdings”), DRI I INC., a Delaware corporation (“DRI I” and,
together with Holdings, collectively, the “Parent Guarantors”), DUANE READE
INTERNATIONAL, INC., a Delaware corporation (“Duane Reade IP”), DUANE READE
REALTY, INC., a Delaware corporation (“Duane Reade Realty” and together with
Duane Reade IP, collectively, the “Affiliate Guarantors” and, together with the
Parent Guarantors, collectively, the “Designated Guarantors”), CREDIT SUISSE
FIRST BOSTON (“CSFB”), as syndication agent (in such capacity, the “Syndication
Agent”) for the Lenders and FLEET NATIONAL BANK (“Fleet”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.

 

W I T N E S S E T H:

 

                WHEREAS, the Borrower, Holdings, the Designated Guarantors,
various financial institutions (the “Lenders”), the Agents and Credit Lyonnais
New York Branch, as the documentation agent for the Lenders, have heretofore
entered into the Fourth Amended and Restated Credit Agreement, dated as of July
10, 2001 (as amended or otherwise modified prior to the date hereof the
“Existing Credit Agreement” and as so amended by this Agreement, the “Credit
Agreement”); and

 

WHEREAS, the Borrower, Holdings and the Designated Guarantors desire, and the
Lenders are willing, on the terms and subject to the conditions hereinafter set
forth, to amend the Existing Credit Agreement as set forth herein to permit them
to do so;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

PART I
DEFINITIONS

SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 

 

“Administrative Agent” is defined in the preamble.

 

 

 

 

 

“Affiliate Guarantors” is defined in the preamble.

 

 

 

 

 

“Amendment” is defined in the preamble.

 

--------------------------------------------------------------------------------


 

 

“Amendment Effective Date” is defined in Subpart 3.1.

 

 

 

 

“Borrower” is defined in the preamble.

 

 

 

 

“Credit Agreement” is defined in the first recital.

 

 

 

 

“CSFB” is defined in the preamble.

 

 

 

 

“Designated Guarantors” is defined in preamble.

 

 

 

 

“DRI I” is defined in the preamble.

 

 

 

 

“Duane Reade IP” is defined in preamble.

 

 

 

 

“Duane Reade Realty” is defined in preamble.

 

 

 

 

“Existing Credit Agreement” is defined in the first recital.

 

 

 

 

“Holdings” is defined in the preamble.

 

 

 

 

“Lenders” is defined in the first recital.

 

 

 

 

“Parent Guarantors” is defined in the preamble.

 

 

 

 

“Syndication Agent” is defined in the preamble.

 

SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings set forth in the Existing Credit Agreement.  Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Existing Credit Agreement shall from and after the
Amendment Effective Date refer to the Credit Agreement.

PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the Existing Credit Agreement is hereby amended in accordance with this Part
II.  Except to the extent amended by this Amendment, the Existing Credit
Agreement is and shall continue to be in full force and effect and is hereby
ratified and confirmed in all respects.

SUBPART 2.1  Amendments to Article I.

(a)  Section 1.1 of the Existing Credit Agreement is hereby amended by inserting
the following definitions in such section in the appropriate alphabetically
sequence:

“First Amendment Effective Date” means April 9, 2002.

 

 

2

--------------------------------------------------------------------------------


 

 

“Senior Convertible Note Documents” means the Senior Convertible Note Indenture,
the Senior Convertible Notes Guarantee and the Senior Convertible Notes, in each
case on terms and conditions reasonably satisfactory to the Syndication Agent.

 

                “Senior Convertible Note Indenture” means that certain indenture
among Holdings and the Borrower and DRI I, as subsidiary guarantors, and State
Street Bank and Trust Company of Connecticut, N.A., as Trustee, as amended or
otherwise modified from time to time after the First Amendment Effective Date in
accordance with the terms hereof and thereof.

 

                “Senior Convertible Notes” means the Senior Convertible Notes
due April 2022 issued by Holdings for gross cash proceeds of at least
$100,000,000.

 

                “Senior Convertible Notes Guarantee” means the joint and several
guarantees of the Borrower, DRI I and each other Subsidiary of Holdings in favor
of the holders of the Senior Convertible Notes as set forth in the Senior
Convertible Note Indenture and each other subsidiary guarantee delivered
pursuant to the terms of the Senior Convertible Note Indenture and, in each
case, as amended or otherwise modified from time to time after the First
Amendment Effective Date in accordance with the terms hereof and thereof.

 

(b)  Clause (e) of the definition of  “Change in Control” is hereby deleted and
replaced with “any “Change of Control” or similar term, as such term is defined
in the Senior Subordinated Note Indenture or the Senior Convertible Note
Indenture.”

(c)  The definition of “Material Documents” is hereby amended by inserting the
words “, the Senior Convertible Note Documents,” immediately  preceding the
words “, the Recapitalization Agreement” and immediately following the words
“the Senior Subordinated Note Documents,” in the second line of such definition.

SUBPART 2.2  Amendments to Article VI.  Article VI is hereby amended by
inserting the following new Section 6.18 at the end of such Article:

                “SECTION 6.18.  Issuance of Senior Convertible Notes.  (a) The
Senior Convertible Notes have been issued and sold to the underwriters thereof
on the date of the issuance thereof in accordance with and pursuant to the
Senior Convertible Note Indenture and the other Senior Convertible Note
Documents and in compliance with all laws, including the Securities Act of 1933,
as amended and all other applicable federal and state securities laws.  The
issuance of the Senior Convertible Notes and the execution of the Senior
Convertible Note Indenture and the other Senior Convertible Note Documents have
been duly authorized by all necessary action on the part of the Borrower and
each Designated Guarantor and will not require any consent or approval of any
governmental agency or authority that has not been obtained prior to the
issuance thereof.  The issuance of the Senior Convertible Notes and the
execution of the Senior Convertible Note Indenture and the other Senior
Convertible Note Documents do not conflict with (i) any material provision of
any material law, (ii) the Organic Documents of the Borrower or any Designated
Guarantor, (iii) any material agreement binding upon the Borrower or

 

3

--------------------------------------------------------------------------------


 

any Designated Guarantor, or (iv) any material court or administrative order or
decree applicable to the Borrower or any Designated Guarantor, and do not and
will not require, or result in, the creation or imposition of any Lien on any
asset of the Borrower or any Designated Guarantor.  All representations and
warranties of the Borrower or any Designated Guarantor contained in the Senior
Convertible Note Indenture and the other Senior Convertible Note Documents are
true and correct in all material respects as of the date of the issuance
thereof.

                (b) Each Senior Convertible Note Document (including the Senior
Convertible Notes and the Senior Convertible Notes Guarantee) constitutes the
legal, valid and binding obligation of each of the Borrower or any Designated
Guarantor, as the case may be, enforceable against each of the Borrower or any
Designated Guarantor as the case may be, in accordance with its terms.”

SUBPART 2.3  Amendments to Article VII.

(a)  Section 7.2.2 of the Existing Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (m); (ii) relettering clause (n) as
clause (o) and (iii) inserting the following new clause (n) in appropriate
alphabetical order:

                “(n) (i) Indebtedness of Holdings evidenced by the Senior
Convertible Notes and (ii) Indebtedness of the Borrower, DRI I and each other
Subsidiary of Holdings consisting of Contingent Liabilities under the Senior
Convertible Notes Guarantees in respect of the Indebtedness described in
clause (n)(i).”

(b)  The proviso at the end of Section 7.2.2 of the Existing Credit Agreement is
hereby amended by (i) deleting the word “(n)” and substituting the word “(o) in
each instance thereof, (ii) inserting the word “either (i)” immediately
preceding the words “the Senior Subordinated Note Indenture” and immediately
following the words “under and as defined in” in the second to last line thereof
and (iii) inserting the words “or (ii) the Senior Convertible Note Indenture”
immediately after the words “Closing Date” in the last line thereof.

(c)  Clause (l) of Section 7.2.5 of the Existing Credit Agreement is hereby
amended by (i) inserting the word “either (i)” immediately preceding the words
“the Senior Subordinated Note Indenture” and immediately after the words “under
and as defined in” in the second to last line thereof and (ii) inserting the
words “or (ii) the Senior Convertible Note Indenture”, immediately after the
words “Closing Date” in the last line thereof.

(d)  Clause (b) of Section 7.2.6 of the Existing Credit Agreement is hereby
amended by (i) inserting the words “any Senior Convertible Note or” preceding
the words “any subordinated note (including any Senior Subordinated Note)” in
clauses (i) and (ii) thereof and (ii) inserting the words “the Senior
Convertible Notes Documents or” immediately preceding the words “the documents
and instruments memorializing” in clause (i) thereof.

 

4

--------------------------------------------------------------------------------


 

(e)  Section 7.2.6 of the Existing Credit Agreement is hereby amended by (i)
amending and restating clause (c)(i)(B) to read “(B) such Restricted Payments
are permitted to be paid at such time under the Senior Subordinated Note
Indenture”, (ii) deleting the number “$20,000,000” and replacing it with
“30,000,000” in clause (c)(ii), (iii) deleting the word “and” at the end of
clause (g), (iv) deleting the period at the end of clause (h) and replacing it
with “;” and (v) adding new clauses (i), (j) and (k) in appropriate alphabetical
order to read as follows:

“(i)  notwithstanding the provisions of clauses (a) or (b) above, the Borrower
and each Affiliate Guarantor shall be permitted to make Restricted Payments to
DRI I (which shall in turn utilize all of any such Restricted Payment to make
Restricted Payments to Holdings) and to Holdings, in each case to the extent
necessary (i) to enable Holdings to pay interest on the Senior Convertible Notes
as required by the Senior Convertible Note Indenture, (ii) to allow Holdings to
purchase, redeem or defease the Senior Convertible Notes as may be required by
the Senior Convertible Note Indenture pursuant to a “Change in Control” (as
defined in the Senior Convertible Note Indenture), (iii) to allow Holdings to
make any payments required to be made as a result of Holdings failure to file a
registration statement with the SEC, the failure of such registration statement
to become effective or the failure to keep the prospectus contained in the
registration statement available, in each case for the time periods set forth
and contemplated in the applicable Senior Convertible Notes Documents and (iv)
convert any Senior Convertible Notes into Capital Stock of Holdings;

 

(j)  notwithstanding the provisions of clauses (a), (b), (c) or (i) above, in
the event that the Borrower offers to make a voluntary prepayment of New Term B
Loans pursuant to clause (a) of Section 3.1.1 and the Borrower allows the
Lenders holding New Term B Loans to decline to accept such payment, the Borrower
may make Restricted Payments to DRI (which shall in turn utilize all of any such
Restricted Payment to make Restricted Payments to Holdings) and to Holdings in
an amount equal to the amount declined by the Lenders holding New Term B Loans
and Holdings may use such amount to purchase, redeem or defease the Senior
Convertible Notes or, so long as no Default has occurred and is continuing, the
Senior Subordinated Notes; and

 

(k)  notwithstanding anything else contained in this Agreement, the Borrower
agrees for the period commencing on the First Amendment Effective Date and
ending on the date that is 90 days following the First Amendment Effective Date,
so long as no Default has occurred and is continuing, the Borrower shall not
make any prepayment of New Term B Loans pursuant to clause (a) of Section
3.1.1.”

 

PART III
CONDITIONS TO EFFECTIVENESS

SUBPART 3.1  Amendment Effective Date.  This Amendment shall become effective as
of the date (the “Amendment Effective Date”) first set forth above when the
Agents shall have

 

5

--------------------------------------------------------------------------------


 

received counterparts of this Amendment, duly executed by each of the Borrower,
Holdings, each of the Designated Guarantors, the Syndication Agent and the
Administrative Agent on behalf of the Required Lenders (including greater than
50% of the Lenders holding New Term B Loans) who shall have delivered to the
Administrative Agent their written consent to the amendments, as explicitly set
forth herein and subject to the terms hereof.

SUBPART 3.2  Amendment Fee.  The Agents shall have received (a) for the account
of each Lender with Term Loans or a Revolving Loan Commitment an amendment fee
in an amount equal to .20% (in the case of Lenders delivering an executed
signature page to the Amendment Agreement to the Syndication Agent prior to 5:00
p.m., New York City time, April 9, 2002) or .10% (in the case of Lenders
delivering an executed signature page to the Amendment Agreement to the
Syndication Agent prior to 5:00 p.m., New York City time, April 15, 2002) of the
sum of (i) the outstanding principal amount of Term Loans owing to such Lender
on such date plus (ii) the product of such Lender’s Percentage of the Commitment
to make Revolving Loans multiplied by the Revolving Loan Commitment Amount on
such date and (b) all fees, costs and expenses due and payable pursuant to
Sections 3.3 and 11.3 of the Existing Credit Agreement to the extent then
invoiced.

SUBPART 3.3  Costs and Expenses, etc.  The Syndication Agent shall have received
for the account of each Lender, all fees, costs and expenses due and payable
pursuant to Sections 3.3 and 11.3 of the Credit Agreement, if then invoiced.

SUBPART 3.4  Legal Details, etc.  All documents executed or submitted pursuant
hereto shall be satisfactory in form and substance to the Syndication Agent and
its counsel.  The Syndication Agent and its counsel shall have received all
information, and such counterpart originals or such certified or other copies of
such materials, as the Syndication Agent or its counsel reasonably request.  All
legal matters incident to the transactions contemplated by this Amendment shall
be satisfactory to the Syndication Agent and its counsel.

PART IV
WAIVER

SUBPART 4.1  The Lenders hereby agree that Net Debt Proceeds resulting from the
issuance of the Senior Convertible Notes shall be applied as follows as set
forth in this Subpart 4.1:

(a)  on the date of the issuance of the Senior Convertible Notes (the “Issuance
Date”), 100% of the Net Debt Proceeds will be contributed by Holdings to the
Borrower;

(b)  up to the first $50,000,000 of Net Debt Proceeds shall be applied to repay
Revolving Loans outstanding on the Issuance Date; provided, that (i) the
Borrower agrees to repay all Revolving Loans outstanding on the Issuance Date in
full and (ii) the Lenders agree that no reduction in the Revolving Loan
Commitment shall result therefrom;

(c)  the Borrower may retain up to the next $30,000,000 of such proceeds for its
working capital and general partnership purposes; and

 

6

--------------------------------------------------------------------------------


 

(d)  all proceeds in excess thereof shall be applied on a pro rata basis, to the
outstanding principal amount of all remaining Term Loans and the remaining
scheduled amortization payments in respect thereof within 90 days of the
Issuance Date; provided, however, that no more than $45,000,000 shall be applied
to outstanding New Term B Loans with the remainder to be retained by the
Borrower.

PART V
MISCELLANEOUS

SUBPART 5.1  Expenses.  Each of the Borrower, Holdings and each Designated
Guarantor hereby agrees to pay and reimburse the Agents for all of their
respective reasonable fees and expenses incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and related
documents, including all reasonable fees and disbursements of Mayer, Brown, Rowe
& Maw, counsel to the Agents.

SUBPART 5.2  Representations and Warranties.  The delivery of an executed
counterpart hereof by each of the Borrower, Holdings and each Designated
Guarantor shall constitute a representation and warranty by each of the
Borrower, Holdings and each Designated Guarantor that:

(a)  on the Amendment Effective Date, after giving effect to this Amendment, (i)
all representations, warranties and other statements set forth in Article VI of
the Existing Credit Agreement, as then amended by this Amendment, are true and
correct in all material respects as of such date, except to the extent that such
representation, warranty or statement expressly relates to an earlier date (in
which case such representation, warranty or statement shall have been true and
correct in all material respects on and as of such earlier date) and (ii) no
Default has occurred and is then continuing; and

(b)  this Amendment constitutes the legal, valid and binding obligation of each
of the Borrower, Holdings and each Designated Guarantor enforceable in
accordance with its terms subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

SUBPART 5.3  Loan Document Pursuant to Credit Agreement.  This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby.

SUBPART 5.4  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SUBPART 5.5  Counterparts.  This Amendment may be executed by the parties hereto
in several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement.

 

7

--------------------------------------------------------------------------------


 

SUBPART 5.6  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

8

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the signatories hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

 

 

 

 

 

 

 

BORROWER:

 

 

 

DUANE READE

 

 

 

By Duane Reade Inc., a general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By DRI I Inc., a general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

PARENT GUARANTORS:

 

 

DUANE READE INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

DRI I INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

 

AFFILIATE GUARANTORS:

 

 

DUANE READE INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

DUANE READE REALTY, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE FIRST BOSTON, as the Syndication Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

S-1

--------------------------------------------------------------------------------


 

 

 

FLEET NATIONAL BANK, as the Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

S-2

--------------------------------------------------------------------------------